Title: From B. Bezerra to Louisa Catherine Johnson Adams, 2 July 1816
From: Bezerra, B.
To: Adams, Louisa Catherine Johnson


				
					
					Rio de Janeiro July 2 1816
				
				How very kind of you my beloved Mrs Adams to answer my dull letter so immediately You can form no idea of the pleasure I felt at knowing that so far from forgetting us that time or distance has not lessened that friendship I valued so much—let me endulge the hope that change of scene has softened the woes we are all born to endure—it is now 26 years that I lost a sweet baby a little younger than your sweet little Angel, my tears fall when I think of her but you have still many comforts left in your other children & they tell me that you have been confined since you arrived in England I hope it is a little give—I hear from every one that you are very much liked, you are formed to be so—but I must say that in England, they know better how to appreciate merit such as yours  more than any where else—happy and comfortable and nearer home—I guess you cast no longing lingering look to the frozen regions of the North—Your last Months were so uncomfortable,—I have just sent of letters to all my friends there—but ‘tis such ages before one can have any answer—the Betancourts write me that they are comfortably settled they are dear pleasant people the Young Ladies highly accomplished, but alas I hear that no one comes to woo—in the mean time the  Bloom goes of the plum—I shoud not wonder if the fair Clementina was to accompagny the Young Princess of Orange to Holland This is only a romance of my own contriving, but it seems plausable & possible—The eldest Miss Bode has had a very agreable Tour with the divine Empress and her amiable sister—she wou’d I am sure give a very entertaining history of her travels she is greatly liked by both the Royal charming sisters—as you say Countess Colombi goes on in her own mild quiet way—I must ever think her Husband very wrong in not leaving it in her power to marry and keep at least a part of her fortune—The prohibition  is enough to give the inclination—Petersburg must have again been very gay with the return of Mme Inbert Emperor & the Angelic Empress after so long an absence, the marriage of the Grand Duchess—who appeared so amiable that she will be greatly liked in Holland; what a pity that your friend the enchanting Queen of Prussia did not live to see her Husband & Country restored to splendor her daughter married to the Grand Duke, who is so handsome & appears so perfectly amiable—I regret that he is not the next heir to the Throne or that the Empress should have children, she merits every good for never existed a more perfect character I was sorry to hear that our superb whiskers neglected those friends that had received him so kindly—all for Love and the world well lost seems to have been his maxim indeed I was afraid he was getting spoilt even before we left him—the fascinating charms of Madame V led him astray—all his means were not sufficient to satisfy this fair frail rapacious Lady—surely his person and devoted attentions ought have satisfied her—perhaps she was the cause of his not marrying the Young Lady in question—but of all this I know nothing but by hear say for not a line have we received these 3 years—My Husband is still much attached to him—& has not ceased to render him essential service,—& is sure in the end he will be grateful, I hope so too for he appeared to me to have an excellent heart,—& if he was spoilt it was Petersburg that did the deed a very dangerous place for so young a man:—I want my dear friend to follow you in imagination in all you do—do you live at Ealing, have you appartments or a house in town—do you mix much in the gay world, if so you turn night into day and Summer into Winter with whom are you intimate I shou’d wish you to be so with my friend Madame de Freire—she is so agreable so charming and Lady like that she wou’d suit you much—do you see much of Countess Leiven who I  am  is quite an high —Madame Nicolay is a most pleasant unaffected woman—her husband uncommonly pleasing as well as Mr. Rehansen the Swedish Minester, his Lady less so from what many men wou’d value her taciturnity, if it is the same Madame Esherhazi Trinain Holland she is a very enchanting woman but I beleive not—they are rich & will dash away; What does Mr Adams say to all the wonderful changes that have taken place—particularly in Holland a country he was partial to as well as ourselves—Pray say every thing kind to him from us both—& tell him it wou’d be quite a treat to me to hear him read Lord Birons poems that seem so interesting from what I learn from the papers he seems to be to be a far better Poet than a Husband, what is this strange story about them—to be the Hero of ones own dismal tale seems extraordinary at least—but Poets have the priveledge of being a little mad—and very excentric—I send this letter to Madame Freires care because I know not how to direct to you—tell me how in future I may send my letters I hope you will some times let me hear from you—for I am greatly interested in your happiness—when you write Mr Smith remember us kindly has he given up the Diplomacy—in what part of America do they live—Mr Bezerra   is much mended of his dreadful complaint but he suffers much occasionally with a flying Nerveous Gent, his dear Mind retains all its former activity as enthusiastic a patriot as ever, most sincerely attached to his adored Sovereign & Country he misses your pretty hands & has not forgot how sweet how agreable you are—Adieu My dear friend—forever your very devoted affecte friend 
				
					B Bezerra
				
				
			